 1    BRUCE J. SARCHET, Bar No. 121042
      RYAN L. EDDINGS, Bar No. 256519
 2    MAURY BASKIN, to be admitted pro hac vice
      LITTLER MENDELSON, P.C.
 3    5200 North Palm Avenue, Suite 302
      Fresno, CA 93704-2225
 4    Telephone: (559) 244-7500
      Facsimile: (559) 244-7525
 5    Email: bsarchet@littler.com
              reddings@littler.com
 6            mbaskin@littler.com

 7

 8    Attorneys for Plaintiffs
      HOME CARE ASSOCIATION OF AMERICA,
 9    INC. and CALIFORNIA ASSOCIATION FOR
      HEALTH SERVICE AT HOME
10

11                                      UNITED STATES DISTRICT COURT

12                                      EASTERN DISTRICT OF CALIFORNIA

13    HOME CARE ASSOCIATION OF                        Case No. 1:19-cv-00929-AWI-EPG
      AMERICA, CALIFORNIA
14    ASSOCIATION FOR HEALTH                          STIPULATION AND ORDER CONTINUING
      SERVICE AT HOME,                                MANDATORY SCHEDULING
15                                                    CONFERENCE
16                        Plaintiffs,
17    v.                                              Date: October 10, 2019
                                                      Time: 9:30 A.M.
18   GAVIN NEWSOM, in his official capacity as        Courtroom: #10 (6th Floor)
19   Governor of California, XAVIER
     BECERRA, in his official capacity as
20   Attorney General for the State of California,
     and PAT LEARY, in her official capacity as
21   Acting Director of California Department of
     Social Services,
22
                          Defendants.                 Trial Date: TBD
23                                                    Complaint Filed: July 3, 2019
24

25                    On July 9, 2019, the Court issued an Order Setting Mandatory Scheduling Conference
26    for October 10, 2019 at 9:30 A.M. in Department 10 (6th Floor).
27                    On August 27, 2019, the Parties stipulated to a briefing schedule and hearing date for
28
      Stipulation and Order Continuing Mandatory
                                                                          CASE NO. 1:19-CV-00929-AWI-EPG
      Scheduling Conference
     1   cross-motions for summary judgment. On August 28, 2019, the Court granted the stipulation in part

     2   and adopted a slightly different briefing schedule. Specifically, the Court ordered the following

     3   briefing scheduling for the Parties’ cross-motions for summary judgment:

     4                   October 21, 2019 — Deadline for the Parties to file simultaneous cross-motions for

     5   summary judgment.1

     6                   November 22, 2019 — Deadline for the Parties to file their oppositions to the cross-

     7   motions for summary judgment.

     8                   December 18, 2019 — Deadline for the Parties to file their reply briefs in support of

     9   their motions for summary judgment.

    10                   January 13, 2020 — Hearings on the cross-motions for summary judgment.

    11                   In light of the Court’s briefing schedule on the anticipated cross-motions for summary

    12   judgment, and because the Parties have stipulated that “there are no material facts in dispute, and that

    13   resolution of these issues can be accomplished without any discovery” (Dkt. #16), the Parties believe

    14   the Scheduling Conference should be continued to a date after the January 13, 2020 hearing.

    15                   IT IS HEREBY STIPULATED by and between the undersigned counsel, subject to the

    16   approval of the Court, that the Scheduling Conference currently scheduled for October 10, 2019 be

    17   continued to a date after the January 13, 2020 hearing. No other deadlines before the Court will be

    18   affected.

    19
    20

    21

    22

    23

    24

    25

    26
    27
         1
           The Court initially scheduled the motions to be filed on or before October 28, 2019, but this was
    28   subsequently amended by stipulation of the Parties.
,

         Stipulation and Order Continuing Mandatory
                                                          2.                  CASE NO. 1:19-CV-00929-AWI-EPG
         Scheduling Conference
     1   Dated: September 27, 2019                     Respectfully submitted,

     2                                                 XAVIER BECERRA
                                                       Attorney General of California
     3
                                                       /s/ Seth E. Goldstein
     4                                                 SETH E. GOLDSTEIN
                                                       Deputy Attorney General
     5                                                 Attorneys for Defendants

     6

     7   Dated: September 27, 2019                     LITTLER MENDELSON, P.C.

     8                                                 /s/ Ryan L. Eddings
                                                       RYAN L. EDDINGS
     9                                                 Attorneys for Plaintiffs
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
    27

    28
,

         Stipulation and Order Continuing Mandatory
                                                      3.                 CASE NO. 1:19-CV-00929-AWI-EPG
         Scheduling Conference
     1                                                  ORDER
     2           In light of the parties’ stipulation and proposed order, (ECF No. 24.) the Court hereby
     3   amends the Order Setting Mandatory Scheduling Conference for October 10, 2019 at 9:30 A.M. in
     4   Department 10 (6th Floor) by vacating the Scheduling Conference to be reset, if necessary, upon
     5   resolution of the parties’ cross-motions for summary judgment.
     6
         IT IS SO ORDERED.
     7

     8       Dated:     September 30, 2019                         /s/
     9                                                     UNITED STATES MAGISTRATE JUDGE

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
    27

    28
,

         Stipulation and Order Continuing Mandatory
                                                          4.                 CASE NO. 1:19-CV-00929-AWI-EPG
         Scheduling Conference
